DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection of Claim 14 for the limitation “wherein the estimated projection point and the real object are in the same reference frame” is withdrawn in light of the cancellation of Claim 14. 

Allowable Subject Matter
Claims 3 and 15 – 20 (renumbered 1 – 7) are allowed.
The following is an examiner’s statement of reasons for allowance:
Smyth (U.S. Patent No. 8,824,779) teach acquiring at least two images of an eye of a user from two or more image capturing devices (Figure 2, Elements 26 and 28) to the display; estimating a three dimensional (Column 11, Lines 22 - 43) pupil contour (Figure 5) from the at least two images of the eye, a geometric calibration data (Column 13, Lines 20 - 43) of the two or more imaging devices and, a pre-calibrated geometrical transform data (Figure 3, Element 44) between the two or more image capturing devices (Figure 2, Elements 26 and 28); and estimating a geometric center (Figure 9, Element 129) of the extracted three dimensional (Column 11, Lines 22 - 43) pupil contour (Figure 5) and using the same as a projection point (Seen in Figure 9).
However, the prior art of record fails to teach at least the limitations of “converting the extracted elliptical pupil contours from the at least two images of the eye into a fronto-parallel form; estimating an Stiles-Crawford Peak (SCP) position each in the fronto-parallel form of the at least two images of the eye using a reference iris image containing a calibrated reference image Stiles-Crawford Peak (SCP) position; calculating location of an actual Stiles-Crawford Peak (SCP) position in three dimension using the estimated Stiles-Crawford Peak (SCP) position each in the fronto-parallel form of the at least at least two images of the eye, the geometric calibration data of the two or more imaging devices and, a pre-calibrated geometrical transform data between the two or more image capturing devices; and using the said location of the actual Stiles-Crawford Peak (SCP) position in three dimensional space as the projection point” in combination with the other limitations of Claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amir et al. (U.S. Patent No. 6,578,962) discloses an eye gaze tracking system that is capable of tracing multiple eye components.
Hennessey et al. (U.S. Patent No. 8,457,352) discloses an estimated three dimensional point of gaze device that will determine the pupil and other eye components.
Yin et al. (U.S. Patent No. 8,885,882) discloses a real time eye tracking system that determines three dimensional eye components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625